Citation Nr: 1121519	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for right knee patellofemoral syndrome, and assigned a 10 percent disability evaluation, effective September 1, 2006.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated December 2007, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO or via videoconference.  The Veteran was scheduled for a travel board hearing on Tuesday, October 5, 2010.  However, in September 2010, the Veteran indicated that he wished to cancel his scheduled Board hearing.  See the September 2010 report of contact.  Thus, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2010).  

The issue of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the April 2011 Written Brief Presentation written and submitted by the Veteran's representative.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected right knee patellofemoral syndrome is manifested subjectively by complaints of pain, but objectively, normal range of motion and no recurrent subluxation or lateral instability.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5299 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the claimed disability.  In this case, the Veteran was provided a VCAA letter in January 2007 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private treatment records from November 2003 to February 2006, and VA outpatient treatment records dated in November 2006.  The Veteran was also provided a VA examination in connection with his claim.  The VA examiner reviewed the Veteran's claims file, noted his medical history, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Decision

The Veteran contends that his service-connected right knee disability warrants a higher disability rating.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is contesting the disability evaluations that were assigned following the grant of service connection for his disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Id.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right knee disability is rated under Diagnostic Codes 5299-5257.  The Board notes that Diagnostic Code 5299 was used to designate an unlisted condition of the musculoskeletal system.  See 38 C.F.R. § 4.27 (2010).  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, noncompensable rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In February 2007, the Veteran was afforded a VA examination for his service-connected right knee disability.  He informed the VA examiner that he endures daily right knee pain, which is a 7 out of 10 in terms of severity, along with weakness, stiffness, swelling, heat, instability, and locking.  He explained that prolonged sitting for more than an hour and a half, squatting, climbing stairs, carrying heavy objects more than 25 to 30 pounds, bike riding, jogging, and walking on uneven surfaces cause his pain to intensify.  He stated that ice, physical therapy, and massages have helped alleviate symptoms in the past, and on occasion he has had to physically "pop" his right knee back in place.  The Veteran admitted to experiencing severe flare-ups daily to weekly, lasting for 24 to 48 hours.  

Physical examination of the right knee revealed tenderness to palpation along the suprapatellar, medial, and lateral joint spaces, and over the patellofemoral tendon.  Range of motion findings reflected extension to 0 degrees and flexion to 140 degrees, both without pain.  The VA examiner also noted that there was no change following three repetitions, as well as no increase in pain, no fatigue, weakness, or lack or endurance.  Lachman's and McMurray testing were negative, and patellar grind was positive bilaterally.  Muscle strength testing was 5/5, sensory function was intact, and deep tendon reflexes were 1+ above and below the waist.  The examiner noted that November 2003 MRI confirmed patellofemoral degenerative joint disease.  The VA examiner diagnosed the Veteran with right knee patellofemoral syndrome.  

Pertinent VA outpatient treatment records and private treatment records fail to show treatment for the Veteran's service-connected right knee disability.  

The Board has carefully reviewed the evidence of record, and finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the service-connected right knee disability.  The competent and credible medical report fails to reveal any evidence of instability or any evidence of symptoms that more nearly approximate the criteria for the assignment of a higher rating under Diagnostic Code 5257.  In fact, the evidence does not support the contention that the Veteran has any recurrent subluxation or instability of the right knee.  Although the Veteran admitted during the February 2007 VA examination that he endures instability, weakness, locking, and popping, that same examination report reflects the Lachman and McMurray tests were negative.  Further, the VA examiner noted that muscle strength was 5/5, and found no evidence of weakness upon repetitive motion testing.  Thus, the Board finds that the Veteran's service-connected right knee disability does not warrant a higher disability evaluation under Diagnostic Code 5257.

The Board notes that the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  It was indicated that when a knee disorder is already rated under Code 5257, the Veteran must also have limitation of motion under Code 5260 or Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those Codes, there is no additional disability for which a rating may be assigned.  Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Entitlement to a separate rating for arthritis is not warranted in this case.  The currently assigned 10 percent rating was based on the Veteran's reported functional impairment and flare-ups.  While there is evidence of right knee degenerative joint disease, a separate rating on the basis of arthritis is not warranted as the examination findings indicate that there was no compensable limitation of motion and no pain on range of motion.  As such, there is no limitation of motion under Code 5260 or Code 5261 in order to obtain a separate rating for arthritis.  The Veteran does not at least meet the criteria for a zero-percent rating under either of those Codes, there is no additional disability for which a rating may be assigned.  See VAOPGCPREC 23-97.  The 10 percent rating currently in effect is already based on functional impairment due to reported pain under 38 C.F.R. § 4.59 so that a separate rating that basis is not warranted as that would constitute pyramiding.  See VAOPGCPREC 9-98.

As noted above, the Veteran's right knee disability symptoms also do not more nearly approximate the criteria for the assignment of a higher or separate evaluation under Diagnostic Code 5260 or 5261.  As mentioned above, at the February 2007 VA examination, the Veteran demonstrated normal flexion and extension, as flexion was to 140 degrees and extension was to 0 degrees.  Thus, the evidence does not support a higher rating under Diagnostic Code 5260 or 5261.  

Regarding other diagnostic codes of the knee and leg, the Board notes that they are simply not applicable to the Veteran's service-connected disability.  It is neither contended nor shown that the Veteran's service-connected disability involves ankylosis of the knee (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not support the Veteran's claim.  

Additionally, the Board has also considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board notes the Veteran's continuing complaints of pain associated with his right knee.  When considering these subjective complaints together with the objective medical evidence described above, the Board finds that the Veteran's disability most closely approximates a 10 percent rating for his service-connected left knee disability.  There is no indication that pain, stiffness, and weakness, due to the Veteran's disability has caused functional loss greater than that contemplated by the 10 percent evaluation currently assigned.  This is further supported by the VA examiners' conclusion that there is no pain, fatigability, weakness, lack of endurance, or incoordination on repetitive motion.  See the February 2007 VA examination report.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right knee disability.  

The Veteran is competent to report his symptoms; however, to the extent that he has asserted he warrants more than a 10 percent evaluation for his right knee disability, the competent and probative evidence, including the objective clinical findings, do not establish a basis for a higher or a separate evaluation for any period of time during the course of the appeal.  See Fenderson and Hart, supra.  

The preponderance of the evidence is against a finding that the service-connected right knee patellofemoral syndrome warrants a higher disability rating in excess of 10 percent for the reasons stated above.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


